DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 is rejected for reciting “…wherein the immunotherapeutic agent is derived from an unrelated person” without stating to whom the person is unrelated. The metes-and-bounds of the claim cannot be determined because it is unclear whether a person is considered “unrelated”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hacohen et al (2011/0293637 A1; 12/1/11; 10/9/19 IDS) in view of Lo et al (Clin Cancer Res, 2010, 16(10): 2769-2780; 10/9/19 IDS), John et al (OncoImmunology, 2013, 2(10), e26286, 3 pages; 10/9/19 IDS), and Mansour et al (Journal of Translational Medicine, 2007, 5(20): 1-8; 10/9/19 IDS).
Hacohen et al teaches a method of treating cancer in a patient comprising administering to the patient a composition comprising a vaccine comprising a least one tumor-associated antigen peptide in a manner sufficient to induce a therapeutic CTL immune response ([0134]-[0136], in particular). Hacohen et al further teaches said method wherein an immunostimulant is administered (Figure 2 and [0139], in particular). Hacohen et al identifies cytokines as immunostimulants ([0003], in particular) and identifies IL2 as a cytokine that enhances an immune response ([0158], in particular). Hacohen et al further teaches said method comprising administering an anti-PD-L1 and/or an anti-PD-1 antibody to enhance the immune response 
Hacohen et al does not specifically teach administering a chimeric antigen receptor-modified T effector cell.  However, these deficiencies are made up in the teachings of Lo et al, John et al, and Mansour et al.
Lo et al teaches subjects with melanoma benefit from administration of a chimeric antigen receptor-modified T effector cell along with IL-2 (Abstract and Figure 4, in particular).

Mansour et al teaches the multilamellar liposome VacciMax is a known liposome comprising lamellar layers used to administer reagents, including immunogenic peptides and adjuvant, to subjects with melanoma (Abstract, in particular).  
One of ordinary skill in the art would have been motivated with an expectation of success to optimize the therapeutic method of Hacohen et al by administering the reagents of Hacohen et al to melanoma patients to induce therapeutic CTL and humoral immune responses and also administering  chimeric antigen receptor-modified T effector cells to the melanoma patients and wherein reagents are administered together as a single composition, sequentially, at different sites, and/or at different dosages in order to optimize the treatment because the cited art teaches said reagents are known to treat cancer, including melanoma, such a combination is merely a "predictable use of prior art elements according to their established functions", and optimization of administrating therapeutics (varying doses, administration times, sites of administration, etc) is conventional and routine in the art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642